Citation Nr: 1231892	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-50 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The November 2008 rating decision granted service connection for PTSD, and assigned an 30 percent initial rating, effective from June 11, 2008.  During the pendency of the appeal, a November 2009 rating decision granted an initial evaluation of 50 percent for PTSD, effective from June 11, 2008.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question currently before the Board was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.


FINDINGS OF FACT

1.  The Veteran has been granted service connected for PTSD effective from June 2008.

2.  Throughout the rating period on appeal the Veteran's PTSD has been manifested by complaints of sleep disturbances, irritability, isolation, anxiety, flashbacks, and exaggerated startle response, productive of no more than moderate occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran is appealing the initial rating assignment as to his PTSD.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical treatment and examination reports, and the statements of the Veteran and his brother in support of his claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board also has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

VA examinations and opinions with respect to the PTSD were obtained in September 2008 and May 2012.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are more than adequate, as the opinions are predicated on a mental status examination of the Veteran.  The Board notes that the May 2012 VA examiner did not review the Veteran's previous VA examination report; however, the Board finds that such a review was not necessary for the examiner to determine the current extent of the Veteran's PTSD symptoms.  The examiners' opinions consider the pertinent evidence of record, to include the Veteran's personal history, and they provide Global Assessment Functioning (GAF) scores.  The reports of the examination contain findings necessary to evaluate the disability under the applicable diagnostic code rating criteria.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson, supra.

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40  indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  

A 70 percent or higher rating is warranted where the Veteran has occupational and social impairment, with deficiencies in most areas.  The Board finds that the evidence does not reflect a rating in excess of 50 percent is warranted.  

February 2008 VA clinical records reflect that the Veteran reported symptoms of unwanted memories of military experiences, weekly nightmares, avoidance, feelings of social estrangement, irritability, concentration difficulties, hypervigilance, and exaggerated startle.  The examiner assigned a GAF score of 55.

The February 2008 records also reflect that the Veteran was working in the auto repair business which "he and his brother own".  He denied a history of legal difficulties except for a DUI in 1996.  The Veteran described positive relationships with his two sons and his stepdaughter.  

The examiner noted that the Veteran was alert, oriented times three, pleasant, and cooperative.  He had adequate hygiene.  His affect was "down" and tearful at times. His speech was within normal limits.  The Veteran denied hallucinations, suicidal ideation, and homicidal ideations.  He reported that his mood was depressed. 

A June 2008 VA clinical record reflects that the Veteran reported that he had gone to his brother's house for a barbeque where there were about 40 other people present.  The Veteran stated that he felt somewhat comfortable as he knew the people.  He reported however, that he got nervous when someone came up behind him.  The Veteran reported bad dreams.  He denied suicidal ideation, homicidal ideation, and delusions.  His thought processes were logical.  His insight and judgment were fair, his concentration was adequate, his memory appeared intact, he was friendly and polite, his eye contact was good.  He appeared depressed and anxious, and tearful when talking about his assistant gunner from the military.  The examiner assigned a GAF score of 45.  

A July 2008 VA clinical record reflects that the Veteran reported bad dreams, flashbacks, and intrusive thoughts of Vietnam.  He stated that got up 2-3 times per night to check outside.  The Veteran denied suicidal ideation, homicidal ideation, and delusions.  His thought processes were logical.  His insight and judgment were fair, his concentration was adequate, his memory appeared intact.  The Veteran was friendly and polite, his eye contact was moderate.  He appeared depressed and anxious, and tearful when talking about his assistant gunner from the military.  The examiner assigned a GAF score of 45.

An August 2008 VA clinical record reflects that the Veteran reported bad dreams, flashbacks, and intrusive thoughts about Vietnam.  The Veteran denied suicidal ideation, homicidal ideation, and delusions.  His thought processes were logical.  His insight and judgment were fair, his concentration was adequate, his memory appeared intact.  The Veteran was friendly and polite, his eye contact was moderate to good.  He appeared depressed and reported poor sleep.  The examiner assigned a GAF score of 45.

A September 2, 2008 VA clinical record reflects that the Veteran reported intrusive thoughts, flashbacks, irritability, anxiety, poor concentration, hypervigilance, and exaggerated startle response.  He also reported difficulty controlling his temper which leads to anger, shouting, screaming, and sometimes throwing objects. He reported sleep disturbances.  He reported that he works in his brother's auto body shop approximately four hours a day.  The Board acknowledges the Veteran's reported symptoms, but also notes that upon clinical examination, the Veteran was alert and cooperative.  He had good hygiene, good eye contract, fair insight, fair judgment, and no abnormal motor movements.  His speech was normal in rate and flow.  He denied suicidal ideation, denied homicidal ideation, and denied hallucinations.  There was no evidence of psychotic process and his memory was within normal limits.  The Veteran's mood was described as "mildly depressed".  His field of thought was goal oriented, with no circumstantialities or other noted impairments.  He had reduced his drinking over the past week after discussing alcohol risk with his therapist.  The GAF score was 45.

A September 2008 VA examination report reflects that the Veteran reported sleep disturbances, to include nightmares and night sweats.  He reported irritability, depression, occasional anxiety, flashbacks, and intrusive memories. The record reflects that the Veteran apparently has an "excellent" relationship with his siblings, parents and wife.  The report reflects that the Veteran has friends, but does not socialize much.  He noted that he sees his friends occasionally, and after work, drinks beer with his brother.  However, the report also reflects that the Veteran had "no friends except his brother with whom he drinks after work."  

Upon clinical examination, the examiner found no impairment of thought process, no impairment in communication, no delusions, no inappropriate behavior, no suicidal plans or intent, and no homicidal plans or intents.  The Veteran reported that he hears sounds to which he cannot relate and sees movements which he cannot explain.  The examiner noted that the Veteran was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, place, and time.  He had no memory loss or impairment.  He did not have any obsessive or ritualistic behavior that interfered with routine activities.  He did not have irrelevant, illogical, or obscure speech patterns.  He did not have any panic attacks.  He had depression or depressed mood which was mild to moderate.  The Veteran reported that his depressive mood slowed him down and caused concentration problems and a lack of desire to do anything.  He reported mild to moderate occasional anxiety which minimally affects his employment and social functioning due to concentration.  The Veteran reported that he has impaired impulse control.  He reported that he had difficulty controlling his anger and was easily irritated, and occasionally lost control verbally.  It was noted to be moderate in degree.  The Veteran also reported that his sleep disturbances caused him to be tired most of the time and result in him being able to only work 4 hours at a time.  The Veteran reported excessive drinking of 10 to 12 beers a day, and an arrest for driving while intoxicated (DWI) in 1996 (12 years prior to the rating period on appeal).  

The September 2008 VA examiner found that the Veteran had chronic PTSD which was moderately severe.  He also found that he had alcohol abuse directly related to PTSD.  He assigned a GAF score of 50.

The examiner stated that the Veteran's "employment performance has been problematic because of his difficulty in acceptable customer relationships due to irritability.  Work performance is also affected due to tiredness, lack of concentration, and depressed mood.  There is no impact on responsibilities of self-care and family role functioning.  Socially and interpersonally, although he has a good relationship with his wife and brother, he is somewhat socially estranged with no recreation or leisure pursuits."  He opined that the Veteran's alcohol abuse is directly related to PTSD and does not appear to be independently responsible for impairment in psychosocial adjustment or quality of life.  His PTSD signs and symptoms result in deficiencies in most of the following areas: work, school, family relations, judgment, thinking , and mood. 

A November 5, 2008 VA clinical record reflects that the Veteran reported that his mood had improved with medication, he was less depressed, less irritable, not angry, and more motivated.  He reported that family members have noticed his mood is improved and that he was "easier to get along with."  He also reported that his sleep had improved with medication.  

Upon clinical examination, the Veteran was well groomed, had good eye contact, had normal speech, and had an euthymic appropriate affect.  His field of thought was logical, sequential, and goal-directed.  He had no suicidal ideation, homicidal ideation, auditory hallucinations, visual hallucinations, or delusions.  His insight and judgment were both good.  The examiner assigned a GAF score of 55. 

A November 24, 2008 examination VA clinical record reflects that the Veteran talked "about his brother coming back to work" and how happy that made the Veteran.  The Veteran admitted that he was no longer drinking during lunch and was surprised when he realized that he did not miss it.  He reported that he was looking forward to "the kids coming home for the holidays."  He denied suicidal or homicidal thoughts, denied auditory and visual hallucinations, and denied delusions.  His thought processes were logical, insight and judgment were fair, concentration was adequate, and his memory appeared intact.  He was friendly and polite, his eye contact was good, and he appeared depressed and anxious.  The examiner assigned a GAF score of 45. 

A December 2008 VA clinical record reflects that the Veteran reported that he had an "ok" Christmas and felt less stress and anxiety.  The Veteran stated that he was thinking about taking his wife out for an evening as he did not seem to do anything with her.  The Veteran denied suicidal or homicidal thoughts, denied auditory and visual hallucinations, and denied delusions.  His thought processes were logical, insight and judgment were fair, concentration was adequate, and his memory appeared intact.  He was friendly and polite, his eye contact was good, and he appeared depressed.  The examiner assigned a GAF score of 45. 

VA clinical records in 2009 reflect that the Veteran denied suicidal ideation, denied homicidal ideation, denied auditory hallucinations, denied visual hallucinations, and denied delusions.  His thought processes were logical, his insight and judgment were fair, his concentration was adequate, and his memory appeared intact.  He was friendly and polite, his eye contact was good.  He appeared depressed and anxious.  He continued to have sleep disturbances and flashbacks. (See February 2009, May 2009, September 2009, October 2009 VA clinical records.)

A July 2009 VA clinical record also reflects that the Veteran was alert, cooperative, oriented, had good eye contact, had good hygiene, had a normal rate and flow of speech, had no abnormal motor movements, had not suicidal ideation, and no suicidal ideation.  His thought processes were goal directed, his memory was within normal limits, his insight and judgment were fair, and there was no evidence of psychotic process.  He was noted to be mildly depressed.

The claims file includes correspondence dated in November 2010 from T.B., a licensed clinical social worker, which reflects that the Veteran reported that he and his wife have a good relationship.  He also reported that he and his brother "ran a body shop until last year when [the Veteran] was forced to stop due to his severe back problems."  The Veteran reported that he had quit several times over the years due to getting angry with his brother.  The correspondence reflects that the Veteran reported that he has sleep disturbances, thoughts of suicide, and paranoia.  It was noted that he wife has stated that he is irritable and will not be sociable with anyone except his brother and his wife.  The Veteran also admitted to having road rage.  The social worker stated that the Veteran keeps all his appointments, is medication complaint, and attempts to complete homework assignments on time.  He was friendly and polite but got get irritable when asked to talk about his experiences in Vietnam in detail, his father passing away, or his drinking.  The social worker further stated that, in her opinion, the Veteran suffers from severe PTSD. 

The claims file includes a statement from the Veteran's brother, M.W.  He stated that he is the sole owner of his body shop business.  M.W. stated that the Veteran has had back problems, bathroom problems, and has missed work.  He stated that the Veteran has not "done anything for the last few years that you could call being employed."  He also stated that they used to hunt and fish but now do not do anything together because the Veteran is depressed and does not want to leave his house.  

The claims file also includes a February 2011 statement from the Veteran that his back problems prevent him from working with dent removal or other pre-prime work.  He also noted that he has bowel problems, and drinking problems which interfere with his work.  He reported sleep disturbances, and anger over news on the television, 

March and April 2012 VA clinical record reflects that the Veteran had "sleep disturbances dependent on comfort level - chronic back pain."  He reported a considerable decrease in alcohol consumption over the past six months.  Upon clinical examination, the Veteran was alert, cooperative, oriented, had good eye contact, had good hygiene, had a normal rate and flow of speech, and no abnormal motor movements, had not suicidal ideation, and no suicidal ideation.  His thought processes were goal directed, his memory was within normal limits, his insight and judgment were fair, and there was no evidence of psychotic process.  The April 2012 record reflects that the Veteran's mood was better on medication, and that his wife and brother observe him as "calmer, doing better."  It was noted that he was still tired and had fatigue associated with medical issues.  (The Veteran had a chemo-radiation completed in January 2012.)

The claims file also includes May 2012 VA examination report.  The examiner assigned a GAF score of 50.  She noted that the score of 50 did not include limitations due to medical conditions.  His score reflects his "serious symptoms of PTSD and depressive symptoms and moderate impairment in social and occupational functioning."  The examiner further summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with reduced reliability and productivity."

The report reflects that in determining the extent of the Veteran's PTSD and its effects, the examiner considered the Veteran's statements as to the strain in his marriage, and his relationship with his children.  The examiner also considered the Veteran's statements that he goes to the local VFW (Veterans of Foreign Wars) post three to four times a week to drink.  The examiner also considered that the Veteran fractured his back in 2009 and was no longer able to meet the physical demands of his work, and that his brother would not allow him to interact with customers due to his negative attitude.  The Veteran reported having received a DWI in January 2010, and being more socially isolated since his last examination.  He also noted concentration problems and that the Veteran reported thoughts of suicide.   

The Board acknowledges that the Veteran has reported several PTSD symptoms, to include sleep disturbances, exaggerated startle response, anger issues, irritability, depression, and anxiety.  The Board also notes that the clinical records reflect that, at times, the Veteran's mood has been depressed; however, the record reflects that he has never attempted suicide or homicide, and has not reported violent acts.  Moreover, on numerous occasions, he has denied suicide and/or homicidal ideations.  The Board acknowledges the records which reflect thoughts of suicide; however, the Board also notes the numerous VA clinical records which reflect that the Veteran did not have suicidal ideation.  He has denied delusions, or hallucinations which interfere with his social or occupational functioning.  The Veteran does not have grossly inappropriate behavior, is not in persistent danger of hurting himself or others, does not have speech intermittently illogical, obscure, or irrelevant; does not have near continuous panic or depression affecting the ability to function independently, and does not neglect his personal appearance or hygiene.  Importantly, he does not have an inability to maintain effective relationships, as he is married and has been married for more than seven years.  The Veteran's statements that he is able to go to a barbeque, has a positive relationship with family members, and works outside the home, along with the objective findings that his thought processes were logical, his insight and judgment were fair, his concentration was adequate, he was friendly and polite, and that his eye contact was good, are all factors which indicate that he can maintain effective relationships, socialize, and communicate well with others.  The Board acknowledges that the Veteran reports that he isolates himself and drinks alcohol; however, the Board also notes that the Veteran chooses to drink it at a public establishment three to four times a week, which is indicative that he does not isolate himself.  

As noted above, in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  The September 2008 VA examination record reflects that the examiner's opinion that the Veteran's symptoms were "moderately severe".  The November 2010 social worker found that the Veteran's symptoms were "severe".  The May 2012 VA examiner found that the Veteran had serious symptoms which caused moderate impairment in social and occupational functioning.  The Board has considered the Veteran's symptoms as they relate to the General Formula for Mental Disorders, but has not found that the Veteran's symptoms, regardless of whether they are in the general formula, reflect a disability severe enough to warrant a rating in excess of 50 percent for any period of time on appeal.  Although the Veteran may have some serious symptoms, such symptoms do not cause the degree of occupational and social functioning that warrant a rating in excess of 50 percent.  

The claims file includes numerous GAF scores which range from 40 to 55.  A GAF score of 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  A GAF score of 55 indicates that the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  The Board has considered these scores in making its determination.  The Board finds that the Veteran's noted symptoms are more probative than a numerical designation in determining the Veteran's occupational and social functioning impairment. 

The Board finds it significant that the Veteran is able to maintain a marriage and a positive relationship with his children and his brother.  The Board also finds it significant that the extensive records routinely reflect that the Veteran has denied suicidal ideation on the majority of consultations, and denied homicidal ideation. He does not have panic attacks, illogical speech, or deficiencies in thought processes.  Importantly, he has maintained his insight and judgment.  While the Board acknowledges the Veteran's alcohol use and other symptoms, such symptoms do not equate with a degree of disability so severe as to warrant a rating in excess of 50 percent.  In order to warrant a 70 percent or higher rating the Veteran must have occupational and social impairment, with deficiencies in most areas.  The Board acknowledges the Veteran's statement that he is unable to work due to his inability to maintain effective work relationships; however, the Board notes that the Veteran is experienced as in auto work, which does not necessarily entail a lot of interaction with others.  In addition, the evidence of record reflects that the Veteran was unable to perform his work due to physical problems of a fractured back and bowel problems. 

In conclusion, the Board finds that the Veteran's disability picture is not most nearly approximated by the next-higher 70 percent evaluation or a 100 percent evaluation.  Consequently, the Board finds that the currently assigned 50 percent evaluation throughout the rating period on appeal appropriately reflects the clinically established impairment experienced by the Veteran.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at  54-56 (1990).

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The established rating criteria reasonably describe the Veteran's disability level and symptomatology.  The rating criteria consider the Veteran's reported symptoms, to include sleep disturbances, irritability, and mood disturbances.  The Board acknowledges the evidence, to include the September 2008 VA report, which reflects that the Veteran has problems at work; however, the Board finds that the rating criteria encompass these problems.  The possible ratings are based on the Veteran's occupational and social functioning, regardless of whether the Veteran's specific symptoms are listed in the rating criteria.  The Board has considered all of the Veteran's reported symptoms in determining his social and occupational functioning.  The simple fact that the Veteran's disability does not provide the Veteran with a higher rating does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot. See Thun, supra.  

Total rating for compensation purposes based on individual unemployability (TDIU)

Entitlement to an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors. See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. 

In Rice v. Shinseki,  22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  
 
The Veteran has asserted that he has been unable to work since 1998 due to his inability to maintain effective work relationships.  During the pendency of the Veteran's appeal, he filed a claim for TDIU, which was denied by the RO in a January 2011 rating decision.  In February 2011, the Veteran filed a notice of disagreement with the rating decision.  In February 2012, the RO issued an SOC on the issue of entitlement to TDIU.  The record does not reflect that the Veteran filed a timely substantive appeal to the January 2011 determination.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration.  


ORDER

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


